VICKERY, J.
1. It is only bona fide mortgages which, under the statute (Section 8321-1 GC.) shall be a “lien” fiom day of filing thereof so as to take precedence over lien for materials furnished thereafter.
2. Where mortgagor on land procured assignment of third mortgage, which was fictitious, to mateiialman before delivery of materials, mortgagor was thereafter estopped from denying its validity where materialman, relying thereon, took the mortgage as security instead of insisting on his statutory rights to file a materialman’s lien.
3. Where owner of property executed fictitious third mortgage thereon, lien for materials furnished on property had right of priority over mortgage prior to time third mortgage was assigned to materialman who took it as security instead of relying on statutory right to file lien for materials furnished.
(Levine, PJ. and Sullivan, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.